DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement(s) filed on December 26, 2019; April 9, 2020; February 24, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, 11, 14-16, 18, 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Eom et al. (US 2014/0125951 - Eom).
	As to claim 1, Eom teaches a multimodal interferometric system (Eom Fig. 5), comprising
	a first interferometric imaging system having a port for outputting a first light wave and receiving a reflected light wave (Eom Fig. 5 - 12, 21b, 22b, 23b, 33b, R2),
	a second interferometric imaging system having a port for outputting a second light wave and receiving a second reflected light wave (Eom Fig. 5 - 11, 21a, 25a, 22a, 33a, 23a, R1), wherein the first light wave and the second light wave have different wavelengths (Eom para. [0022], [0023]), 
	and a dual focusing system (Eom Fig. 5 - S), having a first port optically coupled to the port of the first interferometric imaging system (Eom Fig. 5 - fiber port at (52) for system with source (12)), a second port optically coupled to the port of the second interferometric imaging system (Eom Fig. 5 - fiber port at (52) for system with source (11)), 
	a dichroic mirror optically coupled to the first port through a first focusing lens and the second port through a second focusing lens (Eom Fig. 5 - 55, 52, 58; para. [0033], [0035], [0054]), wherein the dichroic mirror is selected to reflect the first light wave and the first reflected light wave while allowing light from the second light wave and the second reflected light wave to pass therethrough (Eom Fig. 5 - 55, 92, 91), wherein the dichroic mirror is positioned to combine the first light wave and the second light wave into a combined light wave and direct the combined light wave through an objective lens (Eom Fig. 5 - 59), wherein the first light wave passing through the first focusing lens and the objective lens is focused at a first focal plane (Eom Fig. 5 - 92, 61; para. [0054]), wherein the second light wave passing through the second focusing lens and the objective lens is focused at a second focal plane (Eom Fig. 5 - 91, 62; para. [0054]), and wherein the first focal plane and the second focal plane are spaced apart from one another (Eom Fig. 5 - 61, 62).
	As to claim 2, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Eom further teaches the first interferometric imaging system is an optical coherence tomography system including a low-coherence light source for generating the first light wave and a beam coupler for combining the first reflected light wave and a reference light wave (Eom Fig. 5 - R2, 23b, 24b, 33b; para. [0023]).
	As to claim 4, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Eom further teaches the first focal plane is positionable at a surface of a tear film of an eye (Eom Fig. 5 - 92, 61), and wherein the second focal plane is positionable within the eye at a distance beyond the surface of the tear film of the eye (Eom Fig. 5 - 91, 62).
	As to claim 6, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Eom further teaches the first light wave has a first wavelength that is longer than a second wavelength of the second light wave (Eom para. [0023]), and wherein the dichroic mirror is a hot mirror that reflects light at the first wavelength and passes through light at the second wavelength (Eom para. [0023], [0033]).
	As to claim 7, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Eom further teaches a processor coupled to the first and second interferometric systems to synchronously initiate interferometric measurements from both the first interferometric imaging system and the second interferometric imaging system (Eom Fig. 3 - 71, 72; para. [0038], [0039]).
	As to claim 8, Eom teaches a multimodal interferometric system (Eom Fig. 5), comprising
	a first port optically coupled to a first interferometric imaging system for receiving a first light wave and transmitting a first reflected light wave (Eom Fig. 5 - fiber port at (52) for system with source (12)), 
	a second port optically coupled to a second interferometric imaging system for receiving a second light wave and transmitting a second reflected light wave (Eom Fig. 5 - fiber port at (52) for system with source (11)), wherein the first light wave and the second light wave have different wavelengths (Eom para. [0023]),
	a dichroic mirror optically coupled to the first port through a first focusing lens and the second port through a second focusing lens (Eom Fig. 5 - 55, 52, 58; para. [0033], [0035], [0054]), wherein the dichroic mirror is selected to reflect the first light wave and the first reflected light wave while allowing light from the second light wave and the second reflected light wave to pass therethrough (Eom Fig. 5 - 55, 92, 91), wherein the dichroic mirror is positioned to combine the first light wave and the second light wave into a combined light wave and direct the combined light wave through an objective lens (Eom Fig. 5 - 59), wherein the first light wave passing through the first focusing lens and the objective lens is focused at a first focal plane (Eom Fig. 5 - 92, 61; para. [0054]), wherein the second light wave passing through the second focusing lens and the objective lens is focused at a second focal plane (Eom Fig. 5 - 91, 62; para. [0054]), and wherein the first focal plane and the second focal plane are spaced apart from one another (Eom Fig. 5 - 61, 62).
	As to claim 9, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Eom further teaches the first focal plane is positionable at a surface of a tear film of an eye (Eom Fig. 5 - 92, 61), and wherein the second focal plane is positionable within the eye at a distance beyond the surface of the tear film of the eye (Eom Fig. 5 - 91, 62).
	As to claim 11, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Eom further teaches the first light wave has a first wavelength that is longer than a second wavelength of the second light wave (Eom para. [0023]), and wherein the dichroic mirror is a hot mirror that reflects light at the first wavelength and passes through light at the second wavelength (Eom para. [0023], [0033]).
	As to claim 14, Eom teaches a method for performing simultaneous, multimodal interferometry (Eom Fig. 5), the method comprising 
	receiving a first light wave at a first port (Eom Fig. 5 - 11, 21a, 25a, 22a, 33a, 23a, R1) and a second light wave at a second port (Eom Fig. 5 - 12, 21b, 22b, 23b, 33b, R2) , where in the first light wave is associated with a first interferometric technique and the second light wave is associated with a second interferometric technique (Eom Fig. 5; para. [0022], [0023]), 
	directing the first light wave to a dichroic mirror through a first focusing lens (Eom Fig. 5 - 55, 52; para. [0033], [0054]), 
	directing the second light wave to the dirchroic mirror through a second focusing lens (Eom Fig. 5 - 55, 52, 58; para. [0033], [0035], [0054]), 
	combining the first light wave and the second light wave using the dichroic mirror and directing the combined light to an objective lens (Eom Fig. 5 - 91, 92, 59), wherein the combined light includes a first component from the first light wave and a second component from the second light wave (Eom Fig. 5 - 91, 92).
	outputting the combined light through the objective lens (Eom Fig. 5 - 91, 92), wherein the first focusing lens and the objective lens focus the first component of the combined light onto a first focal plane (Eom Fig. 5 - 52, 59, 61), wherein the second focusing lens and the objective lens focus the second component of the combined light onto a second focal plane (Eom Fig. 5 - 52, 58, 59, 62), and wherein the first focal plane and second focal plane are spaced apart from one another (Eom Fig. 5 - 61, 62), receiving combined reflected light at the objective lens and directing the combined reflected light to the dichroic mirror, wherein the combined reflected light is the combined light reflected off a subject (Eom Fig. 5 - 60; para. [0007]), splitting the combined light reflected into a first reflected light wave and a second reflected light wave using the dichroic mirror (Eom Fig. 5 - 55), wherein the first reflected light is directed through the first focusing lens (Eom Fig. 5 - 52), and the second reflected light is directed through the second focusing lens (Eom Fig. 5 - 58, 52), and outputting the first reflected light at the first port and the second reflected light at the second port (Eom Fig. 5 - fiber ports at S), wherein outputting of the first reflected light results in measurement data according to the first interferometric technique and wherein outputting of the second reflected light results in measurement data according to the second interferometric technique (Eom Fig. 5 - 33a, 33b; Fig. 3 - 33a, 33b, 71, 72; para. [0038], [0039]).
	As to claim 15, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Eom further teaches receiving the first light wave at the first port and the second light wave at the second port occurs simultaneously (Eom Fig. 5; para. [0001]).
	As to claim 16, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Eom further teaches generating the first light wave at a low-coherence light source of an optical coherence tomography system (Eom Fig. 5 - 12; para. [0023]), generating a reference light wave using the first light wave (Eom Fig. 5 - 94, 23b, R2), combining the first reflected light wave and the reference light wave into a first combined measurement wave (Eom Fig. 5 - 23b, 24b, 33b), and measuring interference patterns in the first combined measurement wave (Eom Fig. 5 - 33b; Fig. 3 - 71, 72; para. [0046]).
	As to claim 18, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Eom further teaches maneuvering the first focusing lens, the second focusing lens, and the objective lens to position the first focal plane at a surface of a tear film of the eye and the second focal plane within the eye at a distance beyond the surface of the tear film of the eye (Eom Fig. 5 - 61, 62; para. 0035]).
	As to claim 20, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Eom further teaches receiving a trigger signal (Eom Fig. 5; Fig. 3 - 71, 72; para. [0038], [0039]), wherein receiving the trigger signal initiates a simultaneous measurement process and results in simultaneously receiving the first light wave at the first port and the second light wave at the second port (Eom Fig. 5; Fig. 3 - 71, 72; para. [0001], [0038], [0039]), and simultaneously transmitting the measurement data associated with the first interferometric technique and the measurement data associated with the second interferometric technique (Eom Fig. 5; Fig. 3 - 71, 72; para. [0001], [0038], [0039]).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eom as applied to claims 1, 8 ,14 above, and further in view of Walti et al. (US 6,806,963 - Walti).
	As to claim 5, 10, 19, Eom teaches all the limitations of the instant invention as detailed above with respect to claims 1, 8, 14, and Eom further teaches the sample is the eye such that spacing is within the axial length of the eye (i.e. < 25mm)1 and thus teaches an overlapping range of 1mm to 15mm as prima facia obvious (MPEP 2144.05).  In the same field of endeavor Walti teaches providing selecting the first and second focal planes of interferometric systems of an eye examination device being within the axial length of the eye (i.e. < 25mm) (Walti Fig. 3 - 95, 107, 108, 97a, 97b; col. 9:10-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the first focal plane and second focal plane distance between 1mm and 15mm since, as taught by Walti, such a distances represent values inside the eye for determining eye distances and thickness (Walti col. 9:10-29).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eom as applied to claim 8 above, and further in view of Hammer et al. (US 7,758,189 - Hammer).
	As to claim 12, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 8, but doesn’t specify the objective lens is an achromat. In the same field of endeavor Hammer teaches interferometric systems with an achromatic objective lens (Hammer Fig. 5 - O1, O2; col. 16:3-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the objective as an achromat since, as taught by Hammer, achromats allow for minimizing chromatic aberrations (Hammer col. 16:3-8).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eom as applied to claim 1 and 14 above, and further in view of Suzuki (US 5,719,659).
	As to claim 3, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the second interferometric system is a thickness dependent fringe system including a light source for generating a second light wave and a beam splitter for directing the second light wave from the light source to the port of the second interferometric imaging system, wherein the beam splitter is positioned to permit the second reflected light wave to pass therethrough and into a sensor.
	In the same field of endeavor Suzuki teaches an interferometer having a thickness dependent fringe system (Suzuki Fig. 1; Abstract; col. 1:60-67) including a light source for generating a second light wave (Suzuki Fig. 1 - 1) and a beam splitter for directing the second light wave from the light source to the port of the second interferometric imaging system (Suzuki Fig. 1 - 3, 4, E), wherein the beam splitter is positioned to permit the second reflected light wave to pass therethrough and into a sensor (Suzuki Fig. 1 - 3, 8; col. 3:1-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a fringe based interferometric system since, as taught by Suzuki, such a system is well known in the art for the purpose of measuring tear layer thickness for dry eye (Suzuki col. 1:5-11).
	As to claim 17, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 14, but doesn’t specify generating the second wave at a light source of a thickness dependent fringe interferometry system, reflecting the second light wave off a beam splitter and into the second port, and passing the second reflected light wave through the beam splitter into a sensor.
	In the same field of endeavor Suzuki teaches an interferometer having a thickness dependent fringe system (Suzuki Fig. 1; Abstract; col. 1:60-67) including generating a second light wave (Suzuki Fig. 1 - 1), reflecting the light wave off a beam splitter for directing the second light wave from the light source and into a port (Suzuki Fig. 1 - 3, 4, E), passing the second reflected light wave through the beam splitter and into a sensor (Suzuki Fig. 1 - 3, 8; col. 3:1-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a fringe based interferometric system since, as taught by Suzuki, such a system is well known in the art for the purpose of measuring tear layer thickness for dry eye (Suzuki col. 1:5-11).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eom as applied to claim 8 above, and further in view of Berger et al. (US 2012/0026464 - Berger).
	As to claim 13, Eom teaches all the limitations of the instant invention as detailed above with respect to claim 8, but doesn’t specify the first focusing lens and the second focusing lens are individually adjustable to respectively adjust the first focal plane and the second focal plane.  In the same field of endeavor Berger teaches an interferometric system having first and second interferometers (Berger Fig. 1 - 101-1, 102-1, 120-1, 101-2, 103-1, 120-2) having first and second focus adjustment for each interferometer (Berger Fig. 1 - 110-1, 110-2; Fig. 3A-C; para. [0098], [0141]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the first and second focusing lenses as individually adjustable since, as taught by Berger, this allows for adjusting beam diameter and convergence (Berger para. [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Human_eye